DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections

Claims 8, 9, and 16 are objected to because of the following informalities:  
In re Claim 8, the recitation “LNC carrier” should be amended to recite--"LNG carrier” --to avoid potential ambiguities and/or § 112(b) issues.
In re Claim 9, the recitation “An liquefied natural gas” should be amended to recite--"A liquefied natural gas” --to avoid potential ambiguities and/or § 112(b) issues.
In re Claim 16, the recitation the recitation “LNC carrier” should be amended to recite--"LNG carrier” --to avoid potential ambiguities and/or § 112(b) issues.
Appropriate correction is required.


Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8-10, 14, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harland et al. (US 2006/0180231), herein Harland.

In re Claim 1, Harland discloses A method for regasification of liquefied natural gas (LNG) ([0004]; Fig. 1-5), comprising: 
filling an LNG carrier (20, 40) with LNG (see [0012]: LNG carrier is filled with LNG from an LNG source) at an LNG hub (22),
 the LNG carrier having a storage capacity ([0012]: carries large amounts of LNG; see also [0004]: tanker has a storage capacity); 
(b) transporting the LNG in the LNG carrier ([0012]: carries, i.e. transports, large amounts of LNG on LNG tanker, i.e., LNG carrier) to an LNG receiving terminal (at least 24 and station 12, 14); 
(c) offloading the LNG from the LNG carrier to LNG storage (30) at the LNG receiving terminal ([0012]: LNG is offloaded from the tanker to a storage facility of the station), 
wherein the LNG storage has less storage capacity than the storage capacity of the LNG carrier ([0018]: the storage capacity of the LNG storage is the total storage capacity of the LNG carrier minus the amount regassed); 
(d) regasifying the LNG at a regasification rate ([0014]: LNG is heated to regas it per day) using regasification equipment at the LNG receiving terminal (63; see [0014]: floating regasification unit carries regasification equipment at coastal station); 
(e) maintaining the LNG carrier at the LNG receiving terminal until the LNG carrier is empty ([0010]: receiving station has facilities for unloading (or maintaining) all the LNG (or empty carrier) for a few days); 
(f) when the LNG carrier is empty, returning the LNG carrier to the LNG hub ([0014]); and
(g) repeating steps (a)-(f) (repeats daily); 
wherein the storage capacity of the LNG storage is sufficient to supply LNG to the regasification equipment to maintain regasifying the LNG at the regasification rate ([0018] and [0021]: LNG stored at the local station is regased by regas equipment at the local station) until the LNG carrier returns with additional LNG from the LNG hub ([0015]: boat can be used to store additional LNG at supply station); and
wherein the LNG carrier is the sole source of LNG for the LNG receiving terminal ([0012] LNG carrier 20 is only one source carrying LNG to receiving terminal)
In re Claim 2, Harland discloses wherein the LNG receiving terminal comprises a floating regasification unit (63 on floating structure 60; [0014]).
In re Claim 6, Harland discloses wherein the LNG receiving terminal is less than 3,500 kilometers away from the LNG hub (See Claim 2: tanker sails at least 100 kilometers to local supply station).
In re Claim 8, Harland discloses wherein the LNG receiving terminal is one of a plurality of LNG receiving terminals (Fig. 1: 24, 12, and 14; see also [0009] plurality of local coastal stations, i.e. receiving terminals), and
wherein the LNG carrier is one of a plurality of LNG carriers ([0012]-[0013: LNG tanker 20 is one of carriers including at least 40),
each of the plurality of LNG carriers being associated with a respective one of the plurality of LNG receiving terminals ([0013]: carriers go to at least 24, 12 or 14) and dedicated as a sole source of LNG thereto (at least 40; see [0014), and 
wherein LNG storage at each of the plurality of LNG receiving terminals has a storage capacity that is smaller than a storage capacity of the respective LNC carrier associated therewith ([0018]: storage capacity (LNG in carrier minus regassed LNG) is less than LNG carrier), 
the method further comprising: 
filling each one of the plurality of LNG carriers with LNG ([0014]: shuttles receive LNG, i.e., filled with LNG) at the LNG hub (22); 
transporting LNG in each of the plurality of LNG carriers to the respective LNG receiving terminals (12, 14);
offloading the LNG from said each of the plurality of LNG carriers to the LNG storage of the respective LNG receiving terminal ([0013]-[0014] offloaded at least at 12 and 14); 
regasifying the LNG using regasification equipment (63) at the respective LNG receiving terminal ([0014]: regassed at least 12 and 14, respectively); and 
returning each of the plurality of LNG carriers to the LNG hub when said each LNG carrier is empty ([0015]: after unloading all LNG the carriers return to hub for additional LNG); 
wherein the storage capacity of the LNG storage at each of the plurality of LNG receiving terminals is sufficient to supply LNG to the regasification equipment at said each LNG receiving terminal to maintain regasifying the LNG until the respective LNG carrier returns with additional LNG from the LNG hub ([0014]-[0015]: shuttles can be designed to carry sufficient LNG that is regassed with regasification equipment and then return to hub to be filled with additional LNG).
In re Claim 9, Harland discloses a liquefied natural gas (LNG) regasification terminal ([0004]; Fig, 1-5), comprising: 
an LNG carrier (20) configured to be filled with LNG (see [0012]: LNG carrier is filled with LNG from an LNG source) at an LNG hub (22), 
the LNG carrier having a storage capacity ([0012]: carries large amounts of LNG; see also [0004]: tanker has a storage capacity); 
an LNG receiving terminal (24) to which the LNG carrier is directed ([0012]: carries, i.e. transports, large amounts of LNG on LNG tanker, i.e., LNG carrier to (directed) 24),
the LNG carrier being the sole source of LNG for the LNG receiving terminal ([0012] LNG carrier 20 is only one source carrying LNG to receiving terminal),
 the LNG receiving terminal comprising LNG storage (30) having a storage capacity ([0018]: the storage capacity of the LNG storage is the total storage capacity of the LNG carrier minus the amount regassed), 
wherein the storage capacity of the LNG storage is less than the storage capacity of the LNG carrier ([0018]: the storage capacity of the LNG storage is the total storage capacity of the LNG carrier minus the amount regassed), and 
wherein the LNG carrier is configured to offload the LNG to the LNG storage ([0012]: LNG is offloaded from the tanker to a storage facility of the station); and
regasification equipment (63) configured to regasify the LNG stored in the LNG storage ([0014]: LNG is heated to regas it per day using regasification equipment); 
wherein the LNG carrier is maintained at the LNG receiving terminal until the carrier is empty ([0010]: receiving station has facilities for unloading (or maintaining) all the LNG (or empty carrier) for a few days), and 
wherein the LNG carrier returns to the LNG hub when the LNG carrier is empty ([0010]: receiving station has facilities for unloading (or maintaining) all the LNG (or empty carrier) for a few days);
wherein the storage capacity of the LNG storage is sufficient to supply LNG to the regasification equipment to maintain regasifying the LNG at the regasification rate ([0018] and [0021]: sufficient LNG stored at the local station is regased by regas equipment at the local station) until the LNG carrier returns with additional LNG from the LNG hub ([0015]: boat can be used to store additional LNG at supply station).
In re Claim 10, Harland discloses wherein the LNG receiving terminal comprises a floating regasification unit (63 on floating structure 60; [0014]).
In re Claim 14, Harland discloses wherein the LNG receiving terminal is less than 3,500 kilometers away from the LNG hub ( See Claim 2: tanker sails at least 100 kilometers to local supply station ).
In re Claim 16, Harland discloses The LNG regasification terminal of claim 9, 
wherein the LNG receiving terminal is one of a plurality of LNG receiving terminals (Fig. 1: at least 24 and stations 12 and 14; see also [0009] plurality of local coastal stations, i.e. receiving terminals), and
wherein the LNG carrier is one of a plurality of LNG carriers ([0012]-[0013: LNG tanker 20 is one of carriers including at least 40),
each of the plurality of LNG carriers being associated with a respective one of the plurality of LNG receiving terminals ([0013]: carriers go to at least 12 or 14) and dedicated as a sole source of LNG thereto (at least 40; see [0014), and 
wherein LNG storage at each of the plurality of LNG receiving terminals has a storage capacity that is smaller than a storage capacity of the respective LNC carrier associated therewith ([0018]: storage capacity (LNG in carrier minus regassed LNG) is less than LNG carrier), 
wherein each one of the plurality of LNG carriers is filled with LNG ([0014]: shuttles receive LNG, i.e., filled with LNG) at the LNG hub (22); 
wherein LNG is transported in each of the plurality of LNG carriers to the respective LNG receiving terminals ([0013]-[0014] offloaded at least at 12 and 14);  and 
is offloaded to the LNG storage of the respective LNG receiving terminal ([0013]-[0014] offloaded at least at 12 and 14); and 
regasified using the regasification equipment of the respective LNG receiving terminal ([0014]: regassed at least 12 and 14, respectively); and 
wherein each of the plurality of LNG carriers is returned to the LNG hub when said each LNG carrier is empty ([0015]: after unloading all LNG the carriers return to hub for additional LNG)
such that the storage capacity of the LNG storage of each of the plurality of LNG receiving terminals is sufficient to supply LNG to the regasification equipment at said each LNG receiving terminal ([0014]-[0015]: shuttles can be designed to carry sufficient LNG that is regassed with regasification equipment and then return to hub to be filled with additional LNG)
to maintain regasifying the LNG until the respective LNG carrier returns with additional LNG from the LNG hub ([0015] return to hub after stay at station for regasification).
In re Claim 20, Harland discloses a method for regasification of liquefied natural gas (LNG) ([0004]; Fig. 1-5), comprising: 
(a) filling an LNG carrier (at least 20) with LNG (see [0012]: LNG carrier is filled with LNG from an LNG source) at an LNG hub (24), 
the LNG carrier having a storage capacity ([0012]);
(b) transporting the LNG in the LNG carrier ([0012]: carries, i.e. transports, large amounts of LNG on LNG tanker, i.e., LNG carrier) to one or more LNG receiving terminals (30); 
(c) at each of the one or more receiving terminals (30), 
(c1) offloading the LNG from the LNG carrier to LNG storage at the LNG receiving terminal ([0012]: LNG is offloaded from the tanker to a storage facility of the station),
wherein the LNG storage at the LNG receiving terminal has less storage capacity than the storage capacity of the LNG carrier ([0018]: the storage capacity of the LNG storage is the total storage capacity of the LNG carrier minus the amount regassed); 
(c2) regasifying the LNG at a regasification rate ([0014]: LNG is heated to regas it per day) corresponding to the LNG terminal (63; see [0014]); 
(c3) maintaining the LNG carrier at the LNG receiving terminal until the LNG storage at the LNG terminal has sufficient LNG stored therein to maintain the regasification at the regasification rate ([0018] and [0021]: sufficient LNG stored at the local station is regased by regas equipment at the local station) until the LNG carrier returns to the LNG receiving terminal ([0015]: boat can be used to store additional LNG at supply station, i.e., receiving terminal); 
(d) when the LNG carrier is empty, returning the LNG carrier to the LNG hub ([0010]: receiving station has facilities for unloading (or maintaining) all the LNG (or empty carrier) for a few days); and 
(e) repeating steps (a)-(d) (repeats daily); 
wherein the LNG carrier is the sole source of LNG for the LNG receiving terminal ([0012] LNG carrier 20 is only one source carrying LNG to receiving terminal)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5, 7, 11-13, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harland et al. (US 2006/0180231), herein Harland, in view of Pollack et al (US 2006/0080973), herein Pollack.

In re Claim 3 and Claim 4, Harland does not explicitly disclose wherein the LNG storage capacity of the LNG storage is between 5,000 and 50,000 cubic meters; and wherein the LNG storage capacity of the LNG storage is between 15,000 and 35,000 cubic meters, respectively. 
Pollack, on the other hand, directed to regassification of a LNG storage system, teaches that the storage capacity of off-loaded LNG is related to the amount of that can be delivered at a time as well as the regasification time, and results in additional cost for storage which in turn relates to the amount of time the tanker is required to be used to deliver LNG as well as the size of the regas unit required ([0016]).  As such, the size of the LNG storage capacity of the LNG storage tanks can be shown to be a result effective variable, which is optimized to provide for a balance between regasification and cost of operation.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the system of Harland by Pollack by making the LNG storage capacity of the LNG storage between at least 15,000 and 35,000 cubic meters as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In re Claim 5, Harland does not explicitly disclose wherein the LNG carrier has a maximum LNG storage capacity of between 100,000 and 150,000 cubic meters.
Pollack, on the other hand, directed to regassification of a LNG storage system, teaches that the storage capacity of LNG carrier is related to the amount of LNG that can be delivered at a time as well as the regasification time, and results in additional cost for storage which in turn relates to the amount of time the tanker is required to be used to deliver LNG as well as the size of the regas unit and transfer unit required ([0016]).  As such, the size of the LNG storage capacity of the LNG carrier can be shown to be a result effective variable, which is optimized to provide for a balance between regasification and cost of operation.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harland as modified by Pollack by making the LNG storage capacity of the LNG carrier between 100,000 and 150,000 cubic meters as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In re Claim 7, Harland does not explicitly disclose wherein the regasification rate is less than one million tons of LNG per year (1 MTA)
Pollack, directed to regasification of LNG (Abstract), teaches that the regasification rate is related to the amount of cold water that can be released into the environment and results in additional cost for storage which in turn relates to the amount of time the tanker is required to be used to deliver LNG as well as the size of the regas unit required ([0016]).  As such, the regasification rate can be shown to be a result effective variable, which is optimized to provide for a balance between regasification and the environmental impact of releasing too much cold water.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harland as modified by Pollack by making the regasification rate less than one million tons of LNG per year (1 MTA) as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In re Claim 11 and Claim 12,  Harland does not explicitly disclose wherein the LNG storage capacity of the LNG storage is between 5,000 and 50,000 cubic meters; and wherein the LNG storage capacity of the LNG storage is between 15,000 and 35,000 cubic meters, respectively. 
Pollack, on the other hand, directed to regassification of a LNG storage system, teaches that the storage capacity of off-loaded LNG is related to the amount of that can be delivered at a time as well as the regasification time, and results in additional cost for storage which in turn relates to the amount of time the tanker is required to be used to deliver LNG as well as the size of the regas unit required ([0016]).  As such, the size of the LNG storage capacity of the LNG storage tanks can be shown to be a result effective variable, which is optimized to provide for a balance between regasification and cost of operation.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the system of Harland by Pollack by making the LNG storage capacity of the LNG storage between at least 15,000 and 35,000 cubic meters as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In re Claim 13,  Harland does not explicitly disclose wherein the LNG carrier has a maximum LNG storage capacity of between 100,000 and 150,000 cubic meters.
Pollack, on the other hand, directed to regassification of a LNG storage system, teaches that the storage capacity of LNG carrier is related to the amount of LNG that can be delivered at a time as well as the regasification time, and results in additional cost for storage which in turn relates to the amount of time the tanker is required to be used to deliver LNG as well as the size of the regas unit and transfer unit required ([0016]).  As such, the size of the LNG storage capacity of the LNG carrier can be shown to be a result effective variable, which is optimized to provide for a balance between regasification and cost of operation;
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Harland as modified by Pollack by making the LNG storage capacity of the LNG carrier between 100,000 and 150,000 cubic meters as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In re Claim 15,  Harland does not explicitly disclose wherein the regasification rate is less than one million tons of LNG per year (1 MTA).
Pollack, directed to regasification of LNG (Abstract), Pollack, directed to regasification of LNG (Abstract), teaches that the regasification rate is related to the amount of cold water that can be released into the environment and results in additional cost for storage which in turn relates to the amount of time the tanker is required to be used to deliver LNG as well as the size of the regas unit required ([0016]).  As such, the regasification rate can be shown to be a result effective variable, which is optimized to provide for a balance between regasification and the environmental impact of releasing too much cold water.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harland as modified by Pollack by making the regasification rate less than one million tons of LNG per year (1 MTA) as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In re Claim 17, Harland discloses a method for regasification of liquefied natural gas (LNG) ([0004]; Fig. 1-4), comprising: 
filling an LNG carrier (at least 20) with LNG (see [0012]: LNG carrier is filled with LNG from an LNG source) at an LNG hub (22), 
the LNG carrier having a maximum LNG storage capacity ([0012])
 (b) transporting the LNG in the LNG carrier ([0012]: carries, i.e. transports, large amounts of LNG on LNG tanker, i.e., LNG carrier) to a floating regasification unit (([0012]: carries, i.e. transports, large amounts of LNG on LNG tanker, i.e., LNG carrier to 24 and shuttled to 63 on floating structure 60; [0014]), 
wherein the LNG carrier is the sole source of LNG for the floating regasification unit ([0012] LNG carrier 20 is only one source carrying LNG to receiving terminal); 
(c) offloading the LNG from the LNG carrier to LNG storage at the floating regasification unit ([0012]: LNG is offloaded from the tanker to a storage facility of the station and sent to regas at floating station 60), wherein the LNG storage has a maximum LNG storage capacity ([0018]: the storage capacity of the LNG storage is the total storage capacity of the LNG carrier minus the amount regassed); 
(d) regasifying the LNG at a regasification rate ([0018] and [0021]: sufficient LNG stored at the local station is regased by regas equipment at the local station) using regasification equipment at the floating regasification unit (63; see [0014] 63 is on floating station 60); 
(e) maintaining the LNG carrier at the floating regasification unit until the LNG carrier is empty ([0010]: receiving station has facilities for unloading (or maintaining) all the LNG (or empty carrier) for a few days); 
(f) when the LNG carrier is empty, returning the LNG carrier to the LNG hub ([0010]: receiving station has facilities for unloading (or maintaining) all the LNG (or empty carrier) for a few days); and 
(g) repeating steps (a)-(f) (repeats daily); 
wherein the storage capacity of the LNG storage is sufficient to supply LNG to the regasification equipment to maintain regasifying the LNG at the regasification rate ([0018] and [0021]: sufficient LNG stored at the local station is regased by regas equipment at the local station) until the LNG carrier returns with additional LNG from the LNG hub ([0015]: boat can be used to store additional LNG at supply station).
Harland does not explicitly disclose the limitations:
the LNG carrier having a maximum LNG storage capacity between 100,000 and 150,000 cubic meters;
wherein the LNG storage has a maximum LNG storage capacity between 15,000 and 35,000 cubic meters; and
On the other hand, Pollack directed to regasification of liquefied natural gas (Abstract), teaches that the storage capacity of LNG carrier is related to the amount of LNG that can be delivered at a time as well as the regasification time, and results in additional cost for storage which in turn relates to the amount of time the tanker is required to be used to deliver LNG as well as the size of the regas unit and transfer unit required ([0016]).  As such, the size of the LNG storage capacity of the LNG carrier can be shown to be a result effective variable, which is optimized to provide for a balance between regasification and cost of operation. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Harland as modified by Pollack by making the LNG storage capacity of the LNG carrier between 100,000 and 150,000 cubic as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Furthermore, Pollack teaches that the storage capacity of the off-loaded LNG is related to the amount of that can be delivered at a time as well as the regasification time, and results in additional cost for storage which in turn relates to the amount of time the tanker is required to be used to deliver LNG as well as the size of the regas unit required ([0016]).  As such, the size of the LNG storage capacity of the LNG carrier can be shown to be a result effective variable, which is optimized to provide for a balance between regasification and cost of operation
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Harland as modified by Pollack by making the LNG storage capacity of the LNG storage between at least 15,000 and 35,000 cubic meters as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In re Claim 18, Harland discloses wherein the LNG receiving terminal is less than 3,500 kilometers away from the LNG hub (See Claim 2: tanker sails at least 100 kilometers to local supply station).
In re Claim 19,  Harland does not explicitly disclose wherein the regasification rate is less than one million tons of LNG per year (1 MTA).
Pollack, directed to regasification of LNG (Abstract), Pollack, directed to regasification of LNG (Abstract), teaches that the regasification rate is related to the amount of cold water that can be released into the environment and results in additional cost for storage which in turn relates to the amount of time the tanker is required to be used to deliver LNG as well as the size of the regas unit required ([0016]).  As such, the regasification rate can be shown to be a result effective variable, which is optimized to provide for a balance between regasification and the environmental impact of releasing too much cold water.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harland as modified by Pollack by making the regasification rate less than one million tons of LNG per year (1 MTA) as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571)272-5939. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                                                                        


/BRIAN M KING/Primary Examiner, Art Unit 3763